April 25, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington D.C. 20002 Re: REVENGE DESIGNS, INC. Request to Withdraw Form 15 filed February 26, 2013 File No: 000-25798 Ladies and Gentlemen: Revenge Designs, Inc. (the "Registrant") hereby requests immediate withdrawal of its Request to terminate the registration of its common shares under Section 12(g) of the Exchange Act, which was filed with the Securities and Exchange Commission (the "Commission") on February 26, 2013. The Registrants believes that withdrawal of the FORM 15 is consistent with the public interest and the protection of investors The Registrant is withdrawing the Form 15 because, while it believes that the number of common shareholders is less than 500 as is required under Section 12(g), it needs additional time to substantiate that belief. Please note that the Form 15 was a voluntary filing under Section 12(g) of the Securities Exchange Act of 1934, as amended. If you have any questions regarding this application for withdrawal, please contact the undersigned at (303) 459-2485. Sincerely, By: /s/Robert L. Stevens Robert L. Stevens Court Appointed Receiver
